ACCEPTED
                                                                                                        03-12-00247-CV
                                                                                                                4631165
                                                                                               THIRD COURT OF APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                                   3/25/2015 9:32:20 AM
                                                                                                       JEFFREY D. KYLE
                                                                                                                 CLERK


                                    No. 03-12-00247-CV
                                                                                     FILED IN
                                      In the Court of Appeals                 3rd COURT OF APPEALS
                               For the Third Judicial District Of Texas           AUSTIN, TEXAS
                                              at Austin                       3/25/2015 9:32:20 AM
                                                                                JEFFREY D. KYLE
                                       Roland Oil Company                             Clerk
                                            Appellant,
                                                v.
                                  Railroad Commission of Texas
                                             Appellee.

                             Appeal from the 353rd Judicial District Court
                                        Travis County, Texas
                                   Cause No. D-1-GN-08-003472

To The Honorable Court of Appeals:


I respectfully ask for a Motion for Extension of Time for my case. My prayer is for 90 days so I can
find new counsel. My attorney of record, Dario Bargas sent an email stating he could no longer help
me. I am attaching the email. I am currently searching for new representation. It has been a stressful
event. All of this is very new to me. My case number 03-12-00247-CV, Roland Oil Company vs
Railroad Commission of Texas. Thank you very much for hearing my request and I ask respectfully
that you grant my prayer.


Cristobal Ortiz
/s/ Cristobal Ortiz
Roland Oil Company
PO Box 459
133 Trojan
Charlotte, Texas 78011
Email Address cowboycoffee@att.net
Office              830-277-1533
Home                830-277-1522
Mobile              830-570-5166



Certificate of Service

On March 20, 2015, a true and correct copy of the foregoing Motion for Extension of Time for
Appellant Roland Oil Company was served on the following counsel electronically through an
electronic filing service provider and by email:
OFFICE OF THE ATTORNEY GENERAL
Environmental Protection Division
P. O. Box 12548, MC 066
Austin, Texas 78711-2548
anthony.benedict@texasattorneygeneral.gov
Tel: (512) 463-2012
Fax: (512) 320-0911

ATTORNEYS FOR APPELLEE,
RAILROAD COMMISSION OF TEXAS


/s/ Cristobal Ortiz
CRISTOBAL ORTIZ
Page 1 ofl

Subject: the court of appeals

From:

Dario Bargas (dario@bargas-Iaw.com)

To:

cowboycoffee@att.net;

Date:

Monday, March 2, 2015 4:46 PM

Reversed their previous decision.

You need to get someone on board immediately and I can't help you anymore.
Thanks

Dario

file:IIIC:/Users/COWBOY ~ 11 AppDataiLocallTempILow/5Al VNQI9 .htm

3117/2015